         Case 1:20-cv-00706-DLC Document 329
                                         325 Filed 12/04/20
                                                   12/03/20 Page 1 of 1




Steven A. Reed
Partner
+1.215.963.5603
steven.reed@morganlewis.com



December 3, 2020

VIA ECF

Honorable Denise L. Cote
U.S. District Court for the Southern District of New York
500 Pearl St.
New York, NY 10007

Re: Federal Trade Commission v. Vyera Pharmaceuticals, LLC, No. 1:20-cv-00706-DLC

Dear Judge Cote:

In accordance with Rule 7.B of Your Honor’s Individual Practices in Civil Cases and the
requirements for electronic filing under seal, Defendants Vyera Pharmaceuticals, LLC and
Phoenixus AG (together, the “Company Defendants”) respectfully request permission to file a
version of the Company Defendants’ forthcoming letter motion regarding foreign discovery
(the “Letter Motion”) under seal. The Letter Motion contains information that Your Honor
approved for redaction in the Amended Complaint for Injunctive and Other Equitable Relief by
Order dated April 15, 2020, see ECF No. 90, and information that third parties have designated
as confidential or highly confidential under the terms of the Stipulated Protective Order, see
ECF No. 92.

As required by Rule 7.B of Your Honor’s Individual Practices in Civil Cases and the
requirements for electronic filing under seal, the Company Defendants will publicly file a
version of the Letter Motion with the proposed redactions. As further required, in a separate
docket entry, the Company Defendants will file under seal a version of the Letter Motion with
the proposed redactions highlighted, and with red boxes denoting information that is also
limited to outside counsel under Your Honor’s March 19, 2020 Order. See ECF No. 71.

We appreciate the Court’s consideration of this request.

Respectfully submitted,

                                  Granted.
                                  12.4.2020
Steven A. Reed




                                                 Morgan, Lewis & Bockius   LLP

                                                 1701 Market Street
                                                 Philadelphia, PA 19103          +1.215.963.5000
                                                 United States                   +1.215.963.5001
